Exhibit 10.18

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT

("Agreement"), made and entered into as of the 11th day of May, 2001, by and
between LabOne, Inc., a Missouri corporation ("LabOne"),and Michael J. Asselta
("Employee").



WITNESSETH:

WHEREAS,

LabOne is a laboratory specializing in clinical, substance abuse and insurance
testing and related information management services ("Lab Business");



WHEREAS, in accordance with the terms and provisions of this Agreement, LabOne
desires to employ Employee to obtain the benefit of his substantial knowledge of
and experience in the Lab Business, and Employee desires to be employed by
LabOne; and

WHEREAS

, LabOne and Employee agree that the restrictive covenants and confidentiality
agreements contained in this Agreement are essential to the growth and stability
of the Lab Business of LabOne and to the continuing viability of the Lab
Business in the event the employment of Employee is terminated;



NOW, THEREFORE

, in consideration of LabOne's agreement to employ Employee and the mutual
promises herein contained, the parties hereto agree as follows:



1. Employment.

LabOne hereby agrees to employ Employee, and Employee hereby agrees to accept
such employment and to perform his duties and obligations hereunder, in
accordance with the terms and conditions hereinafter set forth.



2. Term.



(a) Term. The term of Employee's employment pursuant to this Agreement shall
commence on May 11, 2001, and shall continue until terminated in accordance with
the provisions of Section 12 hereof.

(b) Termination Subsequent to Change in Control. Notwithstanding any other
provision of this Agreement to the contrary, in the event that (i) a change of
control of LabOne shall occur at any time during which Employee is in the
full-time employment of LabOne or its successor and (ii) within one (1) year
after such a change in control, Employee's employment is terminated by LabOne or
its successor for any reason other than permanent disability, death or normal
retirement, or is voluntarily terminated by Employee for any reason at his sole
discretion, LabOne will promptly pay to Employee as termination compensation the
lump sum amount described below.

The lump sum compensation payable to Employee shall be equal to three (3) times
the average annual compensation includible in Employee's gross income for the
most recent five (5) taxable years ending before the date of the change in
control. If Employee has been an employee of LabOne for less than 5 years,
Employee's lump sum payment shall be equal to 3 times the average annual
compensation includible in Employee's gross income from LabOne based on the
portion of the 5 year period during which Employee performed services for
LabOne. To the extent that any amount required to be paid hereunder would
constitute an "excess parachute payment" within the meaning of Section 280G(b)
of the Internal Revenue Code of 1986, that excess amount need not be paid.

For purposes of this Section 2(b), a "change of control" shall be deemed to have
taken place if there shall have occurred (i) the sale or other disposition
resulting in the transfer of legal or beneficial ownership of, or the right to
vote, more than fifty percent (50%) of the outstanding capital stock of LabOne
to one or more third-party purchasers, except in connection with an underwritten
public offering of the common stock of LabOne, (ii) a merger or consolidation of
LabOne with or into any entity, or (iii) a sale or other transfer of
substantially all of the assets of LabOne to any person or entity.

In the event of termination of employment under the circumstances described
above, LabOne shall pay to Employee the installments of his base salary through
the date of termination of employment, any annual incentive bonus for the
previous year if such has been approved but not paid and the lump sum amount as
termination compensation described below, and any remaining term of this
Agreement shall be cancelled. Such payments to Employee will constitute the
entire obligation of LabOne to Employee with respect to such termination, and
will also constitute full settlement of any claim under law or in equity that
Employee might otherwise assert against LabOne or any of its employees on
account of such termination.

3. Duties and Responsibilities.

Employee shall serve as Executive Vice President of Operations and Chief
Operating Officer, shall report directly to the Chief Executive Officer, shall
serve in such additional executive capacities as the President and Chief
Executive Officer or Board of Directors of LabOne may from time to time
prescribe, shall perform all duties and responsibilities incidental to such
positions and shall cooperate fully with the Board of Directors and executive
officers of LabOne. Employee shall devote all of his business time, attention
and energy to the performance of the foregoing duties and responsibilities.



4. Compensation.

During the term of Employee's employment pursuant to this Agreement, LabOne
shall pay Employee an annual base salary of $130,000.00, or such other amount,
which shall not be less than said base salary, as may from time to time be
determined by LabOne, paid bi-weekly in arrears. Employee shall also be entitled
to a car allowance of $400.00 per calendar month.



5. Stock Option. This Agreement does not affect existing grants to Employee of
Non-Qualified Stock Options under the LabOne, Inc. 1997 Long-Term Incentive Plan
or other Plan.

6.

Annual Incentive Bonus and Benefits.



(a) Annual Incentive Bonus. During the term hereof, Employee shall be eligible
to receive an annual incentive bonus comparable to that received by other
executive officers of LabOne based upon the performance of LabOne in relation to
pre-determined financial goals established by the Compensation Committee of the
Board of Directors.

(b) Other Fringe Benefits. Employee shall be entitled to participate, after
applicable eligibility periods, in such fringe benefit programs as LabOne may
make available from time to time to its executive officers, including medical
and dental insurance coverage, long-term disability insurance, pension plan,
matching 401K contributions, section 125 cafeteria plan, $250,000 group term
life insurance, and four (4) weeks paid vacation, all in amounts and on terms no
less favorable than those provided to other executive officers of LabOne.

7. Inventions.

All inventions, products, discoveries, improvements, processes, manufacturing,
marketing and service methods and techniques, formulae, design, styles,
specifications, databases, computer programs (whether in source code or object
code), know-how, strategies and data, whether or not patentable or registerable
under copyright or similar statutes, made, developed or created by Employee
(whether or not at the request or suggestion of LabOne, alone or in conjunction
with others, and whether during regular hours at work or otherwise) during
Employee's period of employment with LabOne (collectively, "Inventions"), shall
be promptly and fully disclosed by Employee to an appropriate executive of
LabOne. Employee hereby assigns, transfers and conveys to LabOne all rights in
and to all Inventions as its exclusive property. Employee shall give evidence
and promptly execute and/or deliver to an appropriate executive of LabOne,
without any additional compensation therefor, all papers, drawings, models,
programs, data documents and other material:



(a)

pertaining to or in any way relating to or evidencing any Inventions, or



(b)

necessary or desirable to document such transfer, or to enable LabOne to file
and process applications for and to acquire, maintain and enforce any and all
patents, trademarks, registrations or copyrights with respect to any such
Inventions, or to obtain any extension, validation, reissue, continuance or
renewal of any such patent, trademark or copyright.



LabOne will be responsible for the preparation of any such instruments,
documents and papers and for the implementation of any such proceedings and will
reimburse Employee for all reasonable expenses incurred by Employee in complying
with the provisions of this Section. EMPLOYEE IS HEREBY NOTIFIED THAT the
provisions of this Section 7 shall not apply to an Invention for which no
equipment, supplies, facility or trade secret information of LabOne was used and
which was developed entirely on Employee's own time, unless:

(i)

the Invention relates directly to the Lab Business or to LabOne's actual or
demonstratively anticipated research or development, or



(ii)

the Invention results from any work performed by Employee for LabOne.



8. Property of LabOne.

All correspondence, notes, recordings, documents, customer lists and other
materials and reproductions thereof pertaining to any aspect of the business of
LabOne shall be the property of and shall be delivered to and retained by LabOne
upon termination of Employee's employment pursuant to this Agreement.



9. Confidentiality.

During the term of and at any time after the termination of his employment
pursuant to this Agreement, Employee will hold in trust and confidence, will not
divulge, disclose or convey to any person, firm, corporation or other entity and
will keep secret and confidential all trade secrets, proprietary information and
confidential information heretofore or hereafter acquired by him concerning
LabOne or its subsidiaries, and will not use the same for himself or others in
any manner, except to the extent that such information should become no longer a
trade secret, proprietary or confidential. Such trade secrets, proprietary
information and confidential information shall be deemed to include, but shall
not be limited to, information, whether written or not:



(a)

of a technical nature, such as but not limited to, technology, inventions,
discoveries, improvements, processes, formulae, ideas, know-how, methods,
compositions, computer software programs or research projects, including the
identity of research organizations and researchers,



(b)

of a business nature, such as but not limited to information concerning costs,
profits, supplies, suppliers, marketing, sales or lists of customers, and



(c)

pertaining to future developments, such as but not limited to information
concerning research and development or future marketing methods.



10. Restrictive Covenants.

In consideration for Employee's employment with LabOne and in further
consideration of the compensation provided to Employee hereunder and the
post-termination payments, if any, provided for in Section 12 hereof, Employee
agrees that during the term of his employment pursuant to this Agreement, and
for a period of two (2) years after the termination for any reason of his
employment pursuant to this Agreement, Employee will not, without the prior
written consent of LabOne, directly or indirectly, individually or in concert
with others, or through the medium of any other corporation, partnership,
syndicate, association, joint venture, or other entity or as an employee,
officer, director, agent, consultant, partner, member or otherwise:



(a)

solicit, accept, divert or service, or attempt to solicit, accept, divert or
service, any business similar to the type and character of business then engaged
in by LabOne from any person, corporation or other entity who was as of the date
of the termination of Employee's employment a customer of LabOne,



(b)

solicit, induce or encourage any employee, contractor or agent of LabOne to
terminate employment or other relationship with LabOne or to compete with LabOne
in any manner, or



(c)

compete with LabOne in Lab Business or in any other business conducted by LabOne
at the date of termination of Employee's employment.



It is understood and agreed that Section 10(c) shall apply only with respect to
the following geographic area: All territory in which LabOne or its
representatives or agents, as of the date of the termination of Employee's
employment pursuant hereto, sells or offers for sale LabOne's products or
services.

11. Judicial Relief.

LabOne and Employee agree that in the event that any court shall finally hold
that any provision of Section 10 of this Agreement is void or constitutes an
unreasonable restriction against Employee, the provisions of Section 10 shall
not be rendered void, but shall apply with respect to such time or territory or
to such other extent as such court may judicially determine or indicate
constitutes a reasonable restriction under the circumstances. LabOne shall be
entitled to appropriate injunctive relief in any court of competent jurisdiction
to enforce its rights under Sections 7, 8, 9 and 10 of this Agreement, in
addition to any other rights and remedies available to LabOne at law or in
equity, it being agreed that any violation of Sections 7, 8, 9 or 10 of this
Agreement by Employee is reasonably likely to cause irreparable damage to LabOne
which will be difficult or impossible to value in monetary damages.



12. Termination.

Employee's employment pursuant to this Agreement shall terminate upon the
occurrence of any of the following events:



(a)

Death. In the event that Employee dies during the term of this Agreement, LabOne
shall pay to his executors or administrators an amount equal to the installments
of his salary payable for the month in which he dies and any incentive
compensation which may accrue during such month, and thereafter, LabOne shall
have no further liability or obligation hereunder to his executors, heirs or
assigns or any other person claiming under or through him.



(b)

Disability. In the event that Employee continues to be unable to fully perform
his duties and responsibilities hereunder by reason of illness, injury or mental
or physical disability or incapacity for ninety (90) consecutive days, during
which time he shall continue to be paid salary as provided in Section 4 hereof
and any incentive compensation which may accrue during such month, Employee's
employment pursuant to this Agreement may be terminated by LabOne, and LabOne
shall thereafter have no further liability or obligation hereunder to Employee.
Employee agrees, in the event of any dispute under this Section to submit to a
physical examination by a licensed physician selected by LabOne and to accept
LabOne's decision based on the results thereof.



(c)

Voluntary Termination. Employee's employment may be voluntarily terminated by
Employee giving thirty (30) days' prior written notice to LabOne, during which
time he shall continue to be paid salary as provided in Section 4 hereof through
the date of termination and any incentive compensation which may accrue to the
date of termination and LabOne shall thereafter have no further liability or
obligation hereunder to Employee.



(d)

Termination for Cause. Employee's employment may be involuntarily terminated by
LabOne at any time for cause. In the event that Employee is involuntarily
terminated by LabOne for cause, LabOne shall pay Employee's salary as provided
in Section 4 hereof through the date of termination and any incentive
compensation which may accrue to the date of the termination and LabOne shall
thereafter have no further liability or obligation hereunder to Employee.



(e)

Termination Without Cause. Employee's employment may be involuntarily terminated
by LabOne at any time without cause by LabOne giving thirty (30) days' prior
written notice to Employee. In the event that Employee is involuntarily
terminated without cause, LabOne shall pay to Employee on or before the last day
of his employment any incentive compensation which may accrue to the date of
termination and a lump sum severance payment in an amount equal to the aggregate
of the last twelve (12) months' base salary paid Employee by LabOne preceding
the month in which LabOne transmits such notice of termination. Upon such
payments, LabOne shall have no further liability or obligation hereunder to
Employee. Such payments to Employee will constitute the entire obligation of
LabOne to Employee with respect to such termination, and will also constitute
full settlement of any claim under law or in equity that Employee might
otherwise assert against LabOne or any of its employees on account of such
termination.



(f) Stock Option and Other Obligations. Notwithstanding any other provisions of
this Agreement to the contrary, in the event of the termination of Employee's
employment pursuant to this Agreement, any stock option or other agreement
between LabOne and Employee in effect at the time and under any other applicable
plan of LabOne shall be governed by the terms of any such agreement or
applicable plan.

13. Survival.

Notwithstanding the termination of Employee's employment pursuant to the
provisions of Section 12 hereof, Employee's obligations under Sections 7, 8, 9
and 10 hereof and the provisions for relief against Employee in Section 11
hereof shall continue in full force and effect. Any right or power conferred
upon LabOne or the Board of Directors of LabOne by the terms of this Agreement
shall inure to the benefit of any person(s) of entity(ies) into which LabOne is
consolidated, merged or liquidated, and the Board of Directors or other
governing body of any such corporation of other entity.



14. Law Governing and Jurisdiction.

This Agreement shall be governed by the laws of the State of Missouri.



15. Notices.

All notices and other communications required or permitted hereunder or
necessary or convenient shall be deemed to have been given when mailed by
certified or registered mail, postage prepaid, addressed as follows:



If to Employee:

Michael J. Asselta,

Overland Park, Kansas 66213

and if to LabOne:

W. Thomas Grant II
President and Chief Executive Officer
LabOne, Inc.
10101 Renner Boulevard
Lenexa, Kansas 66219,

or such other persons and addresses as have been furnished by Employee or LabOne
to the other in writing. The failure of Employee or LabOne to require strict
performance of any provision of this Agreement by the other, or the forbearance
to exercise any right or remedy, shall not be construed as a waiver by such
party of any such right or remedy, nor shall any single or partial exercise of
any right or remedy preclude any other or further exercise thereof or the
exercise of any other right or remedy.

16. Contents of Employment Agreement, Amendment and Assignment.

This Agreement sets forth the entire understanding between the parties with
respect to the subject matter hereof and cannot be changed, modified or
terminated except in writing. All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective heirs, representatives, successors and assigns of the parties hereto,
except that the duties and responsibilities of Employee hereunder are of a
personal nature and shall not be assignable in whole or in part by Employee.



17. Severability.

If any provision of this Agreement or the application thereof under any
circumstance is adjudicated to be invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision or application of this
Agreement which can be given effect without the invalid or unenforceable
provision or application.



18. Gender. Masculine pronouns used herein shall refer to the masculine or
feminine gender as appropriate.

 

 

IN WITNESS WHEREOF

, the undersigned have executed this Agreement as of the date first above
written.



LabOne, INC.

By:____________________________



EMPLOYEE
By: /s/ Michael J. Asselta
Michael J. Asselta